Case 20-02041-jrs     Doc 31   Filed 11/25/20 Entered 11/25/20 15:32:38         Desc Main
                               Document     Page 1 of 55



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                              GAINESVILLE DIVISION

IN RE:                                             )
                                                   )
CROWN ASSETS, LLC,                                 )   Case No. 20-21451
                                                   )
     Debtor.                                       )   Chapter 11
                                                   )
                                                   )
SAHIB ARORA; VINEET SINGH;                         )   Removed Case:
KING GROUP MGMT, LLC;                              )
MAHARAJA INVESTMENTS, LLC; and                     )   Fulton County, Superior Court,
ZILLIONAIRE ASSETS, LLC,                           )   Case Number 2020CV339119
                                                   )
     Petitioners,                                  )
                                                   )
v.                                                 )   Adversary Proceeding No.:
                                                   )
CHARANJEEV SINGH; KARAN S. AHUJA;                  )   20-02041-JRS
JARNAIL SINGH; JONIKA ARORA;                       )
CROWN ASSETS, LLC; 2551 E PINETREE                 )
BLVD MGMT LLC; 2551 EAST PINETREE                  )
BLVD LLC; 4319 COVINGTON HWY LLC;                  )
140 W DYKES STREET LLC; 1604 E                     )
OGLETHORPE BLVD LLC; KING ASSETS,                  )
LLC; and 2505 S MAIN STREET, LLC,                  )
                                                   )
     Respondents.                                  )
                                                   )

                               NOTICE OF SUBPOENAS

         Respondents Charanjeev Singh (“Charanjeev”), Karan S. Ahuja (“Ahuja”), Jarnail

Singh (“Jarnail”), Jonika Arora (“Jonika”), Crown Assets, LLC (“Crown” or “Debtor”), 2551

E Pinetree Blvd Mgmt LLC (“Pinetree Management LLC”), 4319 Covington Hwy, LLC

(“Covington LLC”), 140 W Dykes Street LLC (“Dykes LLC”), 1604 E Oglethorpe Blvd, LLC

(“Oglethorpe LLC”), King Assets, LLC (“King Assets”), and 2505 S Main Street, LLC (“Main

LLC”) (collectively, the “Crown Respondents”), by and through the undersigned counsel, file
Case 20-02041-jrs      Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38    Desc Main
                                 Document     Page 2 of 55



this Notice of Subpoenas in connection with the above-captioned adversary proceeding. The

following subpoenas shall be served as soon as possible.

       Exhibit “A” – Joel M. Haber, Esq.

       Exhibit “B” – Gobind Madan

       Exhibit “C” – King Package, Inc.

       Exhibit “D” – Harsimran Arora

       Exhibit “E” – Meharban Arora

                            [Signature of counsel on following page]
Case 20-02041-jrs   Doc 31   Filed 11/25/20 Entered 11/25/20 15:32:38       Desc Main
                             Document     Page 3 of 55



     This 25th day of November, 2020.

                                        ROUNTREE LEITMAN & KLEIN, LLC

                                        /s/ David S. Klein
                                        William A. Rountree
                                        Georgia Bar No. 616503
                                        wrountree@rlklawfirm.com

                                        David S. Klein
                                        Georgia Bar No. 183389
                                        dklein@rlklawfirm.com

                                        Benjamin R. Keck
                                        Georgia Bar No. 943504
                                        bkeck@rlklawfirm.com

                                        Counsel for the Debtor Crown Assets, LLC and
                                        Counsel for the Remaining Crown Respondents

                                        Century Plaza I
                                        2987 Clairmont Road, Suite 175
                                        Atlanta, Georgia 30329
                                        (404) 584-1238

                                        - and -

                                        MATT THIRY LAW, LLC

                                        /s/ Matthew R. Thiry
                                        Matthew R. Thiry
                                        Georgia Bar No. 100131
                                        Matt@MattThiryLaw.com

                                        Special Counsel for the Debtor Crown Assets, LLC
                                        and Counsel for the Remaining Crown Respondents

                                        P.O. Box. 923054
                                        Peachtree Corners, Georgia 30010
                                        (678) 883-6127
Case 20-02041-jrs   Doc 31   Filed 11/25/20 Entered 11/25/20 15:32:38   Desc Main
                             Document     Page 4 of 55




                             EXHIBIT A
             Case 20-02041-jrs                 Doc 31        Filed 11/25/20 Entered 11/25/20 15:32:38                                 Desc Main
B2570 (Form 2570   Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)
                                                             Document     Page 5 of 55
                                     UNITED STATES BANKRUPTCY COURT
                   Northern
  _________________________________________                               Georgia
                                            District of _________________________________________
                    Crown Assets, LLC
In re __________________________________________
                                   Debtor
                                                                                                    20-21451
                                                                                    Case No. _____________________
         (Complete if issued in an adversary proceeding)
                                                                                                  11
                                                                                    Chapter ___________
Sahib Arora, Vineet Singh, King Group Mgmt, LLC, et al.
_________________________________________
                                  Plaintiff
                                      v.                                                             20-02041-JRS
                                                                                    Adv. Proc. No. ________________
 Charanjeev Singh, Karan S. Ahuja, Jarnail Singh, et al.
__________________________________________
                          Defendant

        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
        INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

 To:                                        Joel M. Haber, Esq.
       ________________________________________________________________________________________
                                                         (Name of person to whom the subpoena is directed)

  X Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See Attachment

 PLACE                         Rountree Leitman & Klein, LLC                                                DATE AND TIME               December 7, 2020
                        2987 Clairmont Rd., Ste. 175, Atlanta GA 30329                                                                  12:00 P.M. (EST)


     Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
 PLACE                                                                                                      DATE AND TIME




         The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
 attached Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
 subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
 doing so.
         November 25, 2020
 Date: _____________
                         CLERK OF COURT

                                                                                    OR
                                   ________________________                                ________________________
                                   Signature of Clerk or Deputy Clerk                           Attorney s signature

 The name, address, email address, and telephone number of the attorney representing (name of party)
      Crown Respondents
 ____________________________       , who issues or requests this subpoena, are:
                   David S. Klein, 2987 Clairmont Rd., Ste. 175, Atlanta, GA 30329, dklein@rlklawfirm.com, 404-584-1238
                                  Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
 inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
 the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
           Case 20-02041-jrs                Doc 31         Filed 11/25/20 Entered 11/25/20 15:32:38                                 Desc Main
B2570 (Form 2570   Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)
                                                           Document     Page 6 of 55

                                                               PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one da s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


         I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                                  ________________________________________________
                                                                                                               Server s signature

                                                                                  ________________________________________________
                                                                                                             Printed name and title


                                                                                  ________________________________________________
                                                                                                                Server s address


Additional information concerning attempted service, etc.:
             Case 20-02041-jrs                  Doc 31          Filed 11/25/20 Entered 11/25/20 15:32:38                              Desc Main
B2570 (Form 2570     Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)
                                                                Document     Page 7 of 55
                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a part or a part s officer; or                                            be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees     on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises     or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
Case 20-02041-jrs       Doc 31      Filed 11/25/20 Entered 11/25/20 15:32:38            Desc Main
                                    Document     Page 8 of 55



                                         ATTACHMENT

       Pursuant to the above and foregoing subpoena, you must produce the following items on

or before December 7, 2020 at 12:00 P.M. (EST) by:

       Electronic mail to:                            dklein@rlklawfirm.com
                                                      mwinokur@rlklawfirm.com

       OR

       Mail, overnight mail, or hand-delivery to:     David S. Klein, Esq.
                                                      Rountree Leitman & Klein, LLC
                                                      2987 Clairmont Rd., Ste. 175
                                                      Atlanta, GA 30329

                                           DEFINITIONS

       The term “Bankruptcy Case” means that certain chapter 11 bankruptcy proceeding

pending in the United States Bankruptcy Court for the Northern District of Georgia, Gainesville

Division, Case Number 20-21451-JRS.

       The term "Communication" means any oral statement, dialogue, colloquy, discussion or

conversation and also any transfer of thoughts or ideas between persons by means of documents,

and includes any transfer of data from one location to another by electronic or similar means.

       The term “Debtor” means the Debtor Crown Assets, LLC in the Bankruptcy Case or

anyone else acting on her behalf.

       The term “Document” means any written, printed, typed, drawn, punched, taped, filmed,

recorded, or other graphic matter, which is possessed, controlled, or known to exist by you,

including, but not limited to, any photograph, microfilm, microfiche, account, record, book,

pamphlet, periodical, publication, advertisement, schedule, list, manual, letter, correspondence,

fax, e-mail, telegram, telephone records, memorandum, contract, lease, invoice, manifest, purchase

order, ticket, log, project log, computer printout, computer disk file, computer hard drive, computer
Case 20-02041-jrs       Doc 31     Filed 11/25/20 Entered 11/25/20 15:32:38               Desc Main
                                   Document     Page 9 of 55



tape, CD ROM disk, bulletin, study, survey, chart, graph, index, data sheets, inter- and intra-

company communication, report, plan, drawing, specification, video tape, worksheet, note, bill,

check, bank statement, ledger, journal, travel record, desk calendar, minutes, transcript, accounting

record, financial record, bookkeeping record, or any other form of data compilation in tangible or

electronic media. This definition includes all copies, reproductions, or facsimiles of documents

by whatever means made and all documents for which privilege is claimed. If copies of a

document are not identical by reason of hand notations, initials, identification marks, or any other

modifications, each such non-identical copy is a separate document within the meaning of this

definition.

       The term “Haber & Terrell” means Haber & Terrell, LLP and anyone acting on its behalf.

       The term “King Group” means King Group MGMT, LLC and anyone acting on its behalf.

       The term “Maharaja Investments” means Maharaja Investments, LLC a/k/a Maharaja

Investment, LLC and anyone acting on its behalf.

       The term “Person” means natural person or business entity including, but not limited to,

profit and not-for-profit corporations, limited liability companies, partnerships, joint ventures, sole

proprietorships, cooperatives and associations.

       The term “Former State Court Action” means that civil action previously pending in the

Superior Court of Fulton County, Georgia with a case caption of Sahib Arora et al. v. Charanjeev

Singh et al., and assigned a case number of 2020CV339119.

       The term “Former State Court Action Affidavit” means that Affidavit of Joel M. Haber

which you executed on August 26, 2020 and was filed in the Former State Court Action.

       The term “Zillionaire” means Zillionaire Assets, LLC and anyone acting on its behalf.




                                                  2
Case 20-02041-jrs        Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38       Desc Main
                                  Document      Page 10 of 55



       The terms “You” or “Your” mean and refer to the Person to whom this subpoena is

addressed – Joel M. Haber, Esq. – and anyone acting on Your behalf.

                                     DOCUMENT REQUESTS

       1.     All Documents evidencing any operating agreements of King Group.

       2.     All Documents evidencing any Communications between You and any other

Person concerning any operating agreements of King Group.

       3.     All Documents evidencing any Communications between Haber & Terrell and any

other Person concerning any operating agreements of King Group.

       4.     All Documents evidencing any operating agreements of Maharaja Investments.

       5.     All Documents evidencing any Communications between You and any other

Person concerning any operating agreements of Maharaja Investments.

       6.     All Documents evidencing any Communications between Haber & Terrell and any

other Person concerning any operating agreements of Maharaja Investments.

       7.     All Documents evidencing any operating agreements of Zillionaire.

       8.     All Documents evidencing any Communications between You and any other

Person concerning any operating agreements of Zillionaire.

       9.     All Documents evidencing any Communications between Haber & Terrell and any

other Person concerning any operating agreements of Zillionaire.

       10.    All Documents evidencing any Communications between You and any other

Person concerning an Amended and Restated Operating Agreement of King Group Mgmt, LLC

dated January 6, 2017.




                                               3
Case 20-02041-jrs      Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38     Desc Main
                                Document      Page 11 of 55



       11.    All Documents evidencing any Communications between Haber & Terrell and any

other Person concerning an Amended and Restated Operating Agreement of King Group Mgmt,

LLC dated January 6, 2017.

       12.    All Documents evidencing any Communications between You and any other

Person concerning an Amended and Restated Operating Agreement of King Group Mgmt, LLC

purportedly dated January 9, 2017.

       13.    All Documents evidencing any Communications between Haber & Terrell and any

other Person concerning an Amended and Restated Operating Agreement of King Group Mgmt,

LLC purportedly dated January 9, 2017.

       14.    All Documents evidencing any Communications between You and any other

Person concerning an Agreement dated August 14, 2019 by and between King Group Mgmt, LLC,

Crown Assets, LLC, and Zillionaire Assets, LLC.

       15.    All Documents evidencing any Communications between Haber & Terrell and any

other Person concerning an Agreement dated August 14, 2019 by and between King Group Mgmt,

LLC, Crown Assets, LLC, and Zillionaire Assets, LLC.

       16.    All Documents evidencing any Communications between You and any other

Person concerning a Bill of Sale dated August 14, 2019 between Karan Singh Ahuja and Sahib

Arora and purportedly signed by Karan Singh Auhja.

       17.    All Documents evidencing any Communications between Haber & Terrell and any

other Person concerning a Bill of Sale dated August 14, 2019 between Karan Singh Ahuja and

Sahib Arora and purportedly signed by Karan Singh Auhja.




                                             4
Case 20-02041-jrs        Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38    Desc Main
                                  Document      Page 12 of 55



       18.    All Documents evidencing any Communications between You and any other

Person concerning an Amended and Restated Operating Agreement of Maharaja Investment, LLC

dated August 14, 2019.

       19.    All Documents evidencing any Communications between Haber & Terrell and any

other Person concerning an Amended and Restated Operating Agreement of Maharaja Investment,

LLC dated August 14, 2019.

       20.    All Documents evidencing any Communications between You and any other

Person concerning a Limited Warranty Deed dated August 14, 2019 by and between King Group

Mgmt, LLC as Grantor and Crown Assets, LLC as Grantee and recorded on August 19, 2019 at

Deed Book 4912, Page 272, Fayette County, Georgia records.

       21.    All Documents evidencing any Communications between Haber & Terrell and any

other Person concerning a Limited Warranty Deed dated August 14, 2019 by and between King

Group Mgmt, LLC as Grantor and Crown Assets, LLC as Grantee and recorded on August 19,

2019 at Deed Book 4912, Page 272, Fayette County, Georgia records.

       22.    All Documents evidencing any Communications between You and any other

Person concerning a Limited Warranty Deed dated August 14, 2019 by and between King Group

Mgmt, LLC as Grantor and Crown Assets, LLC as Grantee and recorded on August 16, 2019 at

Deed Book 27736, Page 80, Rockdale County, Georgia records.

       23.    All Documents evidencing any Communications between Haber & Terrell and any

other Person concerning a Limited Warranty Deed dated August 14, 2019 by and between King

Group Mgmt, LLC as Grantor and Crown Assets, LLC as Grantee and recorded on August 16,

2019 at Deed Book 27736, Page 80, Rockdale County, Georgia records.




                                              5
Case 20-02041-jrs     Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38     Desc Main
                               Document      Page 13 of 55



       24.    All Documents evidencing any Communications between You and any other

Person concerning a Limited Warranty Deed dated August 14, 2019 by and between King Group

Mgmt, LLC as Grantor and Crown Assets, LLC as Grantee and recorded on August 19, 2019 at

Deed Book 60423, Page 174, Fulton County, Georgia records.

       25.    All Documents evidencing any Communications between Haber & Terrell and any

other Person concerning a Limited Warranty Deed dated August 14, 2019 by and between King

Group Mgmt, LLC as Grantor and Crown Assets, LLC as Grantee and recorded on August 19,

2019 at Deed Book 60423, Page 174, Fulton County, Georgia records.

       26.    All Documents evidencing any Communications between You and any other

Person concerning a Limited Warranty Deed dated August 14, 2019 by and between King Group

Mgmt, LLC as Grantor and Crown Assets, LLC as Grantee and recorded on August 16, 2019 at

Deed Book 27736, Page 127, Rockdale County, Georgia records.

       27.    All Documents evidencing any Communications between Haber & Terrell and any

other Person concerning a Limited Warranty Deed dated August 14, 2019 by and between King

Group Mgmt, LLC as Grantor and Crown Assets, LLC as Grantee and recorded on August 16,

2019 at Deed Book 27736, Page 127, Rockdale County, Georgia records.

       28.    All Documents evidencing any Communications between You and any other

Person concerning an Amended and Restated Operating Agreement of Zillionaire Assets LLC

dated November 20, 2019.

       29.    All Documents evidencing any Communications between Haber & Terrell and any

other Person concerning an Amended and Restated Operating Agreement of Zillionaire Assets

LLC dated November 20, 2019.




                                             6
Case 20-02041-jrs         Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38       Desc Main
                                   Document      Page 14 of 55



       30.    All Documents evidencing any Communications between You and any other

Person concerning an Agreement dated December 21, 2019 by and between King Group Mgmt,

LLC, Crown Assets, LLC, and Zillionaire Assets, LLC.

       31.    All Documents evidencing any Communications between Haber & Terrell and any

other Person concerning an Agreement dated December 21, 2019 by and between King Group

Mgmt, LLC, Crown Assets, LLC, and Zillionaire Assets, LLC.

       32.    All Documents evidencing any Communications between You and any other

Person concerning the real property more commonly known as 2551 East Pinetree Boulevard,

Thomasville, Georgia 31792.

       33.    All Documents evidencing any Communications between Haber & Terrell and any

other Person concerning the real property more commonly known as 2551 East Pinetree

Boulevard, Thomasville, Georgia 31792.

       34.    All Documents that you relied on in making the statement at Paragraph 7 of the

Former State Court Action Affidavit that “Dr. Arora engaged me to prepare documents related to

the resolution of an internal dispute between Dr. Arora and Karen S. Ahuja.”

       35.    All Documents evidencing any Communications between You and any other

Person which concern the “internal dispute” referenced in Paragraph 7 of the Former State Court

Action Affidavit.

       36.    All Documents evidencing any Communications between Haber & Terrell and any

other Person which concern the “internal dispute” referenced in Paragraph 7 of the Former State

Court Action Affidavit.




                                               7
Case 20-02041-jrs      Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38         Desc Main
                                Document      Page 15 of 55



       37.    All Documents evidencing any Communications between You and any other

Person which concern the “discussions” that you claimed to have had with Michael A. Dominy as

stated in Paragraph 13 of the Former State Court Action Affidavit.

       38.    All Documents evidencing any Communications between Haber & Terrell and any

other Person which concern the “discussions” that you claimed to have had with Michael A.

Dominy as stated in Paragraph 13 of the Former State Court Action Affidavit.

       39.    All Documents evidencing any Communications between You and any other

Person concerning an e-mail from Sahib Arora to Joel Haber, Vineet Singh, and Charanjeev Singh

dated Tuesday, August 13, 2019 at 12:03 PM.

       40.    All Documents evidencing any Communications between Haber & Terrell and any

other Person concerning an e-mail from Sahib Arora to Joel Haber, Vineet Singh, and Charanjeev

Singh dated Tuesday, August 13, 2019 at 12:03 PM.

       41.    All Documents evidencing any Communications between You and any other

Person concerning an e-mail from Sahib Arora to Joel Haber, Charanjeev Singh, Vineet Singh,

and Karan Singh dated Saturday, December 28, 2019 at 3:37 AM.

       42.    All Documents evidencing any Communications between Haber & Terrell and any

other Person concerning an e-mail from Sahib Arora to Joel Haber, Charanjeev Singh, Vineet

Singh, and Karan Singh dated Saturday, December 28, 2019 at 3:37 AM.

       43.    All Documents concerning the real property more commonly known at 90 Hunters

Chase in McDonough, Georgia.

       44.    All Documents evidencing any Communications between You and any other

Person concerning the real property more commonly known as 90 Hunters Chase in McDonough,

Georgia.




                                               8
Case 20-02041-jrs      Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38         Desc Main
                                Document      Page 16 of 55



       45.    All Documents evidencing any Communications between Haber & Terrell and any

other Person concerning the real property more commonly known as 90 Hunters Chase in

McDonough, Georgia.

       46.    All Documents concerning the real property more commonly known as 3180

Atlanta Highway in Athens, Georgia.

       47.    All Documents evidencing any Communications between You and any other

Person concerning the real property more commonly known as 3180 Atlanta Highway in Athens,

Georgia

       48.    All Documents evidencing any Communications between Haber & Terrell and any

other Person concerning the real property more commonly known as 3180 Atlanta Highway in

Athens, Georgia.

       49.    All Documents evidencing any real estate purchased or sold by Sahib Arora, Vineet

Singh, Harsimran Arora, Meharban Arora, Neeta Arora, or any entity controlled, managed, owned,

or operated by them, since January 1, 2019.




                                              9
Case 20-02041-jrs   Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38   Desc Main
                             Document      Page 17 of 55




                              EXHIBIT B
             Case 20-02041-jrs                 Doc 31        Filed 11/25/20 Entered 11/25/20 15:32:38                                 Desc Main
B2570 (Form 2570   Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)
                                                            Document      Page 18 of 55
                                     UNITED STATES BANKRUPTCY COURT
                   Northern
  _________________________________________                               Georgia
                                            District of _________________________________________
                    Crown Assets, LLC
In re __________________________________________
                                   Debtor
                                                                                                    20-21451
                                                                                    Case No. _____________________
         (Complete if issued in an adversary proceeding)
                                                                                                  11
                                                                                    Chapter ___________
Sahib Arora, Vineet Singh, King Group Mgmt, LLC, et al.
_________________________________________
                                  Plaintiff
                                      v.                                                             20-02041-JRS
                                                                                    Adv. Proc. No. ________________
 Charanjeev Singh, Karan S. Ahuja, Jarnail Singh, et al.
__________________________________________
                          Defendant

        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
        INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
                                            Joel Meharban
                                                 M. Haber,Arora
                                                           Esq.               Gobind Madan
 To:   ________________________________________________________________________________________
                                                         (Name of person to whom the subpoena is directed)

  X Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See Attachment

 PLACE                         Rountree Leitman & Klein, LLC                                                DATE AND TIME               December 7, 2020
                        2987 Clairmont Rd., Ste. 175, Atlanta GA 30329                                                                  12:00 P.M. (EST)


     Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
 PLACE                                                                                                      DATE AND TIME




         The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
 attached Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
 subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
 doing so.
         November 25, 2020
 Date: _____________
                         CLERK OF COURT

                                                                                    OR
                                   ________________________                                ________________________
                                   Signature of Clerk or Deputy Clerk                           Attorney s signature

 The name, address, email address, and telephone number of the attorney representing (name of party)
      Crown Respondents
 ____________________________       , who issues or requests this subpoena, are:
                   David S. Klein, 2987 Clairmont Rd., Ste. 175, Atlanta, GA 30329, dklein@rlklawfirm.com, 404-584-1238
                                  Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
 inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
 the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
           Case 20-02041-jrs                Doc 31         Filed 11/25/20 Entered 11/25/20 15:32:38                                 Desc Main
B2570 (Form 2570   Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)
                                                          Document      Page 19 of 55

                                                               PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one da s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


         I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                                  ________________________________________________
                                                                                                               Server s signature

                                                                                  ________________________________________________
                                                                                                             Printed name and title


                                                                                  ________________________________________________
                                                                                                                Server s address


Additional information concerning attempted service, etc.:
             Case 20-02041-jrs                  Doc 31          Filed 11/25/20 Entered 11/25/20 15:32:38                              Desc Main
B2570 (Form 2570     Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)
                                                               Document      Page 20 of 55
                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a part or a part s officer; or                                            be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees     on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises     or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
Case 20-02041-jrs       Doc 31       Filed 11/25/20 Entered 11/25/20 15:32:38           Desc Main
                                    Document      Page 21 of 55



                                         ATTACHMENT

       Pursuant to the above and foregoing subpoena, you must produce the following items on

or before December 7, 2020 at 12:00 P.M. (EST) by:

       Electronic mail to:                            dklein@rlklawfirm.com
                                                      mwinokur@rlklawfirm.com

       OR

       Mail, overnight mail, or hand-delivery to:     David S. Klein, Esq.
                                                      Rountree Leitman & Klein, LLC
                                                      2987 Clairmont Rd., Ste. 175
                                                      Atlanta, GA 30329

                                           DEFINITIONS

       The term “Bankruptcy Case” means that certain chapter 11 bankruptcy proceeding

pending in the United States Bankruptcy Court for the Northern District of Georgia, Gainesville

Division, Case Number 20-21451-JRS.

       The term "Communication" means any oral statement, dialogue, colloquy, discussion or

conversation and also any transfer of thoughts or ideas between persons by means of documents,

and includes any transfer of data from one location to another by electronic or similar means.

       The term “Debtor” means the Debtor Crown Assets, LLC in the Bankruptcy Case or

anyone else acting on her behalf.

       The term “Document” means any written, printed, typed, drawn, punched, taped, filmed,

recorded, or other graphic matter, which is possessed, controlled, or known to exist by you,

including, but not limited to, any photograph, microfilm, microfiche, account, record, book,

pamphlet, periodical, publication, advertisement, schedule, list, manual, letter, correspondence,

fax, e-mail, telegram, telephone records, memorandum, contract, lease, invoice, manifest, purchase

order, ticket, log, project log, computer printout, computer disk file, computer hard drive, computer
Case 20-02041-jrs       Doc 31     Filed 11/25/20 Entered 11/25/20 15:32:38               Desc Main
                                  Document      Page 22 of 55



tape, CD ROM disk, bulletin, study, survey, chart, graph, index, data sheets, inter- and intra-

company communication, report, plan, drawing, specification, video tape, worksheet, note, bill,

check, bank statement, ledger, journal, travel record, desk calendar, minutes, transcript, accounting

record, financial record, bookkeeping record, or any other form of data compilation in tangible or

electronic media. This definition includes all copies, reproductions, or facsimiles of documents

by whatever means made and all documents for which privilege is claimed. If copies of a

document are not identical by reason of hand notations, initials, identification marks, or any other

modifications, each such non-identical copy is a separate document within the meaning of this

definition.

        The term “King Group” means King Group MGMT, LLC and anyone acting on its behalf.

        The term “Maharaja Investments” means Maharaja Investments, LLC a/k/a Maharaja

Investment, LLC and anyone acting on its behalf.

        The term “Person” means natural person or business entity including, but not limited to,

profit and not-for-profit corporations, limited liability companies, partnerships, joint ventures, sole

proprietorships, cooperatives and associations.

        The term “Zillionaire” means Zillionaire Assets, LLC and anyone acting on its behalf.

        The terms “You” or “Your” mean and refer to the Person to whom this subpoena is

addressed – Gobind Madan. – and anyone acting on Your behalf.

                                       DOCUMENT REQUESTS

        1.     All Documents evidencing any operating agreements of King Group since October

2014.




                                                  2
Case 20-02041-jrs       Doc 31     Filed 11/25/20 Entered 11/25/20 15:32:38               Desc Main
                                  Document      Page 23 of 55



        2.     All Documents concerning King Group, including but not limited to federal and

state tax returns, profit and loss statements, balance sheets, operating agreements, and bills of sale,

since October 2014.

        3.     All Documents evidencing any Communications between You and any other

Person concerning King Group since October 2014.

        4.     All Documents evidencing any operating agreements of Maharaja since January 1,

2019.

        5.     All Documents concerning Maharaja, including but not limited to federal and state

tax returns, profit and loss statements, balance sheets, operating agreements, and bills of sale since

January 1, 2019.

        6.     All Documents evidencing any Communications between You and any other

Person concerning Maharaja since January 1, 2019.

        7.     All Documents evidencing any operating agreements of Zillionaire since January

1, 2019.

        8.     All Documents concerning Zillionaire, including but not limited to federal and state

tax returns, profit and loss statements, balance sheets, operating agreements, and bills of sale since

January 1, 2019.

        9.     All Documents evidencing any Communications between You and any other

Person concerning Zillionaire since January 1, 2019.

        10.    All Documents evidencing any Communications which concern the real property

more commonly known as 3180 Atlanta Highway in Athens, Georgia.

        11.    All Documents evidencing any Communications which concern the real property

more commonly known as 5341 Snapfinger Drive in Decatur, Georgia.




                                                  3
Case 20-02041-jrs      Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38         Desc Main
                                Document      Page 24 of 55



       12.    All Documents evidencing any Communications which concern the real property

more commonly known as 5754 Attucks Boulevard in Morrow, Georgia.

       13.    All Documents evidencing any Communications which concern the real property

at 90 Hunters Chase in McDonough, Georgia.

       14.    All Documents evidencing any Communications which concern the real property

at 2551 East Pinetree Boulevard in Thomasville, Georgia.

       15.    All Documents evidencing any real estate purchased or sold by Sahib Arora, Vineet

Singh, Harsimran Arora, Meharban Arora, Neeta Arora, or any entity controlled, managed, owned,

or operated by them, since January 1, 2019.




                                              4
Case 20-02041-jrs   Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38   Desc Main
                             Document      Page 25 of 55




                              EXHIBIT C
             Case 20-02041-jrs                 Doc 31        Filed 11/25/20 Entered 11/25/20 15:32:38                                 Desc Main
B2570 (Form 2570   Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)
                                                            Document      Page 26 of 55
                                     UNITED STATES BANKRUPTCY COURT
                   Northern
  _________________________________________                               Georgia
                                            District of _________________________________________
                    Crown Assets, LLC
In re __________________________________________
                                   Debtor
                                                                                                    20-21451
                                                                                    Case No. _____________________
         (Complete if issued in an adversary proceeding)
                                                                                                  11
                                                                                    Chapter ___________
Sahib Arora, Vineet Singh, King Group Mgmt, LLC, et al.
_________________________________________
                                  Plaintiff
                                      v.                                                             20-02041-JRS
                                                                                    Adv. Proc. No. ________________
 Charanjeev Singh, Karan S. Ahuja, Jarnail Singh, et al.
__________________________________________
                          Defendant

        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
        INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
                                            Joel Meharban
                                              King  Haber,Arora
                                                 M. Package Inc,
                                                           Esq.
 To:   ________________________________________________________________________________________
                                                         (Name of person to whom the subpoena is directed)

  X Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See Attachment

 PLACE                         Rountree Leitman & Klein, LLC                                                DATE AND TIME               December 7, 2020
                        2987 Clairmont Rd., Ste. 175, Atlanta GA 30329                                                                  12:00 P.M. (EST)


     Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
 PLACE                                                                                                      DATE AND TIME




         The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
 attached Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
 subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
 doing so.
         November 25, 2020
 Date: _____________
                         CLERK OF COURT

                                                                                    OR
                                   ________________________                                ________________________
                                   Signature of Clerk or Deputy Clerk                           Attorney s signature

 The name, address, email address, and telephone number of the attorney representing (name of party)
      Crown Respondents
 ____________________________       , who issues or requests this subpoena, are:
                   David S. Klein, 2987 Clairmont Rd., Ste. 175, Atlanta, GA 30329, dklein@rlklawfirm.com, 404-584-1238
                                  Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
 inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
 the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
           Case 20-02041-jrs                Doc 31         Filed 11/25/20 Entered 11/25/20 15:32:38                                 Desc Main
B2570 (Form 2570   Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)
                                                          Document      Page 27 of 55

                                                               PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one da s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


         I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                                  ________________________________________________
                                                                                                               Server s signature

                                                                                  ________________________________________________
                                                                                                             Printed name and title


                                                                                  ________________________________________________
                                                                                                                Server s address


Additional information concerning attempted service, etc.:
             Case 20-02041-jrs                  Doc 31          Filed 11/25/20 Entered 11/25/20 15:32:38                              Desc Main
B2570 (Form 2570     Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)
                                                               Document      Page 28 of 55
                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a part or a part s officer; or                                            be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees     on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises     or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
Case 20-02041-jrs       Doc 31       Filed 11/25/20 Entered 11/25/20 15:32:38           Desc Main
                                    Document      Page 29 of 55



                                         ATTACHMENT

       Pursuant to the above and foregoing subpoena, you must produce the following items on

or before December 7, 2020 at 12:00 P.M. (EST) by:

       Electronic mail to:                            dklein@rlklawfirm.com
                                                      mwinokur@rlklawfirm.com

       OR

       Mail, overnight mail, or hand-delivery to:     David S. Klein, Esq.
                                                      Rountree Leitman & Klein, LLC
                                                      2987 Clairmont Rd., Ste. 175
                                                      Atlanta, GA 30329

                                           DEFINITIONS

       The term “Bankruptcy Case” means that certain chapter 11 bankruptcy proceeding

pending in the United States Bankruptcy Court for the Northern District of Georgia, Gainesville

Division, Case Number 20-21451-JRS.

       The term "Communication" means any oral statement, dialogue, colloquy, discussion or

conversation and also any transfer of thoughts or ideas between persons by means of documents,

and includes any transfer of data from one location to another by electronic or similar means.

       The term “Debtor” means the Debtor Crown Assets, LLC in the Bankruptcy Case or

anyone else acting on her behalf.

       The term “Document” means any written, printed, typed, drawn, punched, taped, filmed,

recorded, or other graphic matter, which is possessed, controlled, or known to exist by you,

including, but not limited to, any photograph, microfilm, microfiche, account, record, book,

pamphlet, periodical, publication, advertisement, schedule, list, manual, letter, correspondence,

fax, e-mail, telegram, telephone records, memorandum, contract, lease, invoice, manifest, purchase

order, ticket, log, project log, computer printout, computer disk file, computer hard drive, computer
Case 20-02041-jrs       Doc 31     Filed 11/25/20 Entered 11/25/20 15:32:38               Desc Main
                                  Document      Page 30 of 55



tape, CD ROM disk, bulletin, study, survey, chart, graph, index, data sheets, inter- and intra-

company communication, report, plan, drawing, specification, video tape, worksheet, note, bill,

check, bank statement, ledger, journal, travel record, desk calendar, minutes, transcript, accounting

record, financial record, bookkeeping record, or any other form of data compilation in tangible or

electronic media. This definition includes all copies, reproductions, or facsimiles of documents

by whatever means made and all documents for which privilege is claimed. If copies of a

document are not identical by reason of hand notations, initials, identification marks, or any other

modifications, each such non-identical copy is a separate document within the meaning of this

definition.

       The term “King Group” means King Group MGMT, LLC and anyone acting on its behalf.

       The term “Maharaja Investments” means Maharaja Investments, LLC a/k/a Maharaja

Investment, LLC and anyone acting on its behalf.

       The term “Person” means natural person or business entity including, but not limited to,

profit and not-for-profit corporations, limited liability companies, partnerships, joint ventures, sole

proprietorships, cooperatives and associations.

       The term “Zillionaire” means Zillionaire Assets, LLC and anyone acting on its behalf.

       The terms “You” or “Your” mean and refer to the Person to whom this subpoena is

addressed – King Package, Inc. – and anyone acting on Your behalf.

                                       DOCUMENT REQUESTS

       1.      All Documents evidencing Your ownership, shareholders, officers, and employees

since July 7, 2017.

       2.      All federal and state tax returns since July 7, 2017.




                                                  2
Case 20-02041-jrs       Doc 31     Filed 11/25/20 Entered 11/25/20 15:32:38           Desc Main
                                  Document      Page 31 of 55



       3.      All balance sheets, inventory lists, monthly profit and loss statements, and monthly

sales statements, since July 7, 2017.

       4.      All Documents evidencing any capital contributions made to You by any other

Person since July 7, 2017.

       5.      All Documents evidencing any payments made to You by Karan S. Ahuja,

Charnjeev Singh, Jarnail Singh, Jonika Arora, or any other entity they own, operate or control,

since July 7, 2017.

       6.      All Documents evidencing any Communications which concern any payments

made to You by Karan S. Ahuja, Charnjeev Singh, Jarnail Singh, Jonika Arora, or any other entity

they own, operate or control, since July 7, 2017.

       7.      All Documents evidencing any payments that You have made to Karan S. Ahuja,

Charnjeev Singh, Jarnail Singh, Jonika Arora, or any other entity they own, operate or control,

since July 7, 2017.

       8.      All Documents evidencing any Communications which concern any payments that

You have made to Karan S. Ahuja, Charnjeev Singh, Jarnail Singh, Jonika Arora, or any other

entity they own, operate or control, since July 7, 2017.

       9.      All Documents which concern any work performed on Your behalf or which

benefited You in any manner by Karan S. Ahuja, Charnjeev Singh, Jarnail Singh, Jonika Arora, or

any other entity they own, operate or control, since July 7, 2017.




                                                 3
Case 20-02041-jrs   Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38   Desc Main
                             Document      Page 32 of 55




                              EXHIBIT D
             Case 20-02041-jrs                 Doc 31        Filed 11/25/20 Entered 11/25/20 15:32:38                                 Desc Main
B2570 (Form 2570   Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)
                                                            Document      Page 33 of 55
                                     UNITED STATES BANKRUPTCY COURT
                   Northern
  _________________________________________                               Georgia
                                            District of _________________________________________
                    Crown Assets, LLC
In re __________________________________________
                                   Debtor
                                                                                                    20-21451
                                                                                    Case No. _____________________
         (Complete if issued in an adversary proceeding)
                                                                                                  11
                                                                                    Chapter ___________
Sahib Arora, Vineet Singh, King Group Mgmt, LLC, et al.
_________________________________________
                                  Plaintiff
                                      v.                                                             20-02041-JRS
                                                                                    Adv. Proc. No. ________________
 Charanjeev Singh, Karan S. Ahuja, Jarnail Singh, et al.
__________________________________________
                          Defendant

        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
        INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

 To:                                        Joel Harsimran
                                                 M. Haber,Arora
                                                           Esq.
       ________________________________________________________________________________________
                                                         (Name of person to whom the subpoena is directed)

  X Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See Attachment

 PLACE                         Rountree Leitman & Klein, LLC                                                DATE AND TIME               December 7, 2020
                        2987 Clairmont Rd., Ste. 175, Atlanta GA 30329                                                                  12:00 P.M. (EST)


     Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
 PLACE                                                                                                      DATE AND TIME




         The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
 attached Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
 subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
 doing so.
         November 25, 2020
 Date: _____________
                         CLERK OF COURT

                                                                                    OR
                                   ________________________                                ________________________
                                   Signature of Clerk or Deputy Clerk                           Attorney s signature

 The name, address, email address, and telephone number of the attorney representing (name of party)
      Crown Respondents
 ____________________________       , who issues or requests this subpoena, are:
                   David S. Klein, 2987 Clairmont Rd., Ste. 175, Atlanta, GA 30329, dklein@rlklawfirm.com, 404-584-1238
                                  Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
 inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
 the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
           Case 20-02041-jrs                Doc 31         Filed 11/25/20 Entered 11/25/20 15:32:38                                 Desc Main
B2570 (Form 2570   Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)
                                                          Document      Page 34 of 55

                                                               PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one da s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


         I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                                  ________________________________________________
                                                                                                               Server s signature

                                                                                  ________________________________________________
                                                                                                             Printed name and title


                                                                                  ________________________________________________
                                                                                                                Server s address


Additional information concerning attempted service, etc.:
             Case 20-02041-jrs                  Doc 31          Filed 11/25/20 Entered 11/25/20 15:32:38                              Desc Main
B2570 (Form 2570     Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)
                                                               Document      Page 35 of 55
                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a part or a part s officer; or                                            be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees     on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises     or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
Case 20-02041-jrs      Doc 31        Filed 11/25/20 Entered 11/25/20 15:32:38       Desc Main
                                    Document      Page 36 of 55



                                         ATTACHMENT

       Pursuant to the above and foregoing subpoena, you must produce the following items on

or before December 7, 2020 at 12:00 P.M. (EST) by:

       Electronic mail to:                          dklein@rlklawfirm.com
                                                    mwinokur@rlklawfirm.com

       OR

       Mail, overnight mail, or hand-delivery to:   David S. Klein, Esq.
                                                    Rountree Leitman & Klein, LLC
                                                    2987 Clairmont Rd., Ste. 175
                                                    Atlanta, GA 30329

                                           DEFINITIONS

       The term “Bankruptcy Case” means that certain chapter 11 bankruptcy proceeding

pending in the United States Bankruptcy Court for the Northern District of Georgia, Gainesville

Division, Case Number 20-21451-JRS.

       The term "Communication" means any oral statement, dialogue, colloquy, discussion or

conversation and also any transfer of thoughts or ideas between persons by means of documents,

and includes any transfer of data from one location to another by electronic or similar means.

Communications include but are not limited to telephone conference logs, text messages,

WhatsApp messages, and electronic mailings.

       The term “Debtor” means the Debtor Crown Assets, LLC in the Bankruptcy Case or

anyone else acting on her behalf.

       The term “Document” means any written, printed, typed, drawn, punched, taped, filmed,

recorded, or other graphic matter, which is possessed, controlled, or known to exist by you,

including, but not limited to, any photograph, microfilm, microfiche, account, record, book,

pamphlet, periodical, publication, advertisement, schedule, list, manual, letter, correspondence,
Case 20-02041-jrs       Doc 31     Filed 11/25/20 Entered 11/25/20 15:32:38               Desc Main
                                  Document      Page 37 of 55



fax, e-mail, telegram, telephone records, memorandum, contract, lease, invoice, manifest, purchase

order, ticket, log, project log, computer printout, computer disk file, computer hard drive, computer

tape, CD ROM disk, bulletin, study, survey, chart, graph, index, data sheets, inter- and intra-

company communication, report, plan, drawing, specification, video tape, worksheet, note, bill,

check, bank statement, ledger, journal, travel record, desk calendar, minutes, transcript, accounting

record, financial record, bookkeeping record, or any other form of data compilation in tangible or

electronic media. This definition includes all copies, reproductions, or facsimiles of documents

by whatever means made and all documents for which privilege is claimed. If copies of a

document are not identical by reason of hand notations, initials, identification marks, or any other

modifications, each such non-identical copy is a separate document within the meaning of this

definition.

       The term “King Group” means King Group MGMT, LLC and anyone acting on its behalf.

       The term “Maharaja Investments” means Maharaja Investments, LLC a/k/a Maharaja

Investment, LLC and anyone acting on its behalf.

       The term “Person” means natural person or business entity including, but not limited to,

profit and not-for-profit corporations, limited liability companies, partnerships, joint ventures, sole

proprietorships, cooperatives and associations.

       The term “Former State Court Action” means that civil action previously pending in the

Superior Court of Fulton County, Georgia with a case caption of Sahib Arora et al. v. Charanjeev

Singh et al., and assigned a case number of 2020CV339119.

       The term “Former State Court Action Affidavit” means that Affidavit of Harsimran

Arora which you executed on August 23, 2020 and was filed in the Former State Court Action.




                                                  2
Case 20-02041-jrs        Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38        Desc Main
                                  Document      Page 38 of 55



       The term “Former State Court Action Second Affidavit” means that Affidavit of

Harsimran Arora which you executed on September 10, 2020 and was filed in the Former State

Court Action.

       The term “Zillionaire” means Zillionaire Assets, LLC and anyone acting on its behalf.

       The terms “You” or “Your” mean and refer to the Person to whom this subpoena is

addressed – Harsimran Arora – and anyone acting on Your behalf.

                                     DOCUMENT REQUESTS

       1.       All Documents evidencing any Communications between You and the Debtor since

January 1, 2019.

       2.       All Documents evidencing any Communications between You and Karan S. Ahuja

since January 1, 2019.

       3.       All Documents evidencing any Communications between You and Charanjeev

Singh since January 1, 2019.

       4.       All Documents evidencing any Communications between You and Jarnail Singh

since January 1, 2019.

       5.       All Documents evidencing any Communications between You and Jonika Arora

since January 1, 2019.

       6.       All Documents evidencing any Communications between You and any other

Person, including but not limited to Sahib Arora, Vineet Singh, Meharban Arora, and/or Reeta

Rani, which concern the Debtor, since January 1, 2019.

       7.       All Documents evidencing any Communications between You and any other

Person, including but not limited to Sahib Arora, Vineet Singh, Meharban Arora, and/or Reeta

Rani, which concern Karan S. Ahuja, since January 1, 2019.




                                              3
Case 20-02041-jrs      Doc 31     Filed 11/25/20 Entered 11/25/20 15:32:38          Desc Main
                                 Document      Page 39 of 55



       8.     All Documents evidencing any Communications between You and any other

Person, including but not limited to Sahib Arora, Vineet Singh, Meharban Arora, and/or Reeta

Rani, which concern Jarnail Singh, since January 1, 2019.

       9.     All Documents evidencing any Communications between You and any other

Person, including but not limited to Sahib Arora, Vineet Singh, Meharban Arora, and/or Reeta

Rani, which concern Jonika Arora, since January 1, 2019.

       10.    All Documents evidencing any Communications between You and any other

Person, including but not limited to Sahib Arora, Vineet Singh, Meharban Arora, and/or Reeta

Rani, which concern any of the statements set forth in the Former State Court Action Affidavit.

       11.    All Documents evidencing any Communications which concern the statement

made at Paragraph 3 of the Former State Court Action Affidavit that “[i]n January of 2019, I

became engaged to be married to Anhad Chawla of Ludhiana, India.”

       12.    All Documents evidencing any Communications which concern the statement

made at Paragraph 3 of the Former State Court Action Affidavit that “[t]he wedding was set for

November 9, 2019 in Ludhiana.”

       13.    All Documents evidencing any Communications which concern the statement

made at Paragraph 4 of the Former State Court Action Affidavit that “[i]n August 2019, my father,

Meharban Arora informed me that a dispute or misunderstanding of some kind had arisen between

him and my uncle, his brother, Jarnail Singh.”

       14.    All Documents evidencing any Communications which concern the statement

made at Paragraph 4 of the Former State Court Action Affidavit that “Meharban stated to me that

this situation might affect my wedding plans.”




                                                 4
Case 20-02041-jrs        Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38           Desc Main
                                  Document      Page 40 of 55



       15.     All Documents concerning the statement made at Paragraph 7 of the Former State

Court Action Affidavit that “I checked my accounts on-line and discovered that Charanjeev had

transferred unpaid credit card balances to my accounts totaling about $35,000.”

       16.     All Documents evidencing any Communications which concern the statement

made at Paragraph 9 of the Former State Court Action Affidavit that “[a]t around this time, my

fiancée, Anhad, and my father and brother Vineet told me that we needed to move up the date of

the marriage without informing Jarnail or other members of his family to thwart whatever plans

they had to interfere with our marriage.”

       17.     All Documents evidencing any Communications which concern the statement

made at Paragraph 9 of the Former State Court Action Affidavit that “[w]e re-set the wedding date

for October 25, 2019.”

       18.     All Documents evidencing any Communications which concern the statement

made at Paragraph 10 of the Former State Court Action Affidavit that “[i]t was at this time that

my father first told me that Jarnail and Jonika had threatened to disrupt my marriage.”

       19.     All Documents evidencing the “lo[ss] [of] all the money” paid in advance of the

November 9, 2019 wedding plans as stated in Paragraph 11 of the Former State Court Action

Affidavit.

       20.     All Documents concerning the statement at Paragraph 16 of the Former State Court

Action Affidavit that “[e]arly in April, I learned that my brothers had found out that Jarnail and

his family had used the shopping center to borrow a large amount of money, in the millions.”

       21.     All Documents evidencing any Communications which concern the statement

made at Paragraph 16 of the Former State Court Action Affidavit that “[e]arly in April, I learned




                                                5
Case 20-02041-jrs        Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38         Desc Main
                                  Document      Page 41 of 55



that my brothers had found out that Jarnail and his family had used the shopping center to borrow

a large amount of money, in the millions.”

       22.     All monthly statements for Your Capital One Visa Credit Card Account ending in

3239 since January 1, 2018.

       23.     All monthly statements for Your Citi Diamond Preferred Credit Card Account

ending in 8742 since January 1, 2018.

       24.     All monthly statements for Your Discover It Credit Card Account ending in 2457

since January 1, 2018.

       25.     All monthly statements for Your Fifth Third Bank TRIO Credit Card Account

ending in 0542 since January 1, 2018.

       26.     All monthly statements for Your Wells Fargo Everyday Checking Account ending

in 5002 since January 1, 2018.

       27.     All Documents concerning any checking, savings, credit card, or other financial

accounts that You or someone else acting on Your behalf granted the Debtor, Karan S. Ahuja,

Charanjeev Singh, Jarnail Singh, Jonika Arora, or any other Person acting on their behalf, access

to since, January 1, 2018.

       28.     All Documents evidencing any Communications which concern any checking,

savings, credit card, or other financial accounts that You or someone else acting on Your behalf

granted the Debtor, Karan S. Ahuja, Charanjeev Singh, Jarnail Singh, Jonika Arora, or any other

Person acting on their behalf, access to, since January 1, 2018.

       29.     All Documents evidencing any Communications which concern each and every

time you visited in person with Karan S. Ahuja, Charanjeev Singh, Jarnail Singh, and/or Jonika

Arora, since January 1, 2019.




                                                 6
Case 20-02041-jrs      Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38       Desc Main
                                Document      Page 42 of 55



       30.    All Documents evidencing any physical violence against You by Sahib Arora.

       31.    All Documents evidencing any Communications which concern any physical

violence against You by Sahib Arora.

       32.    All Documents evidencing any threats made against You by Karan S. Ahuja,

Charanjeev Singh, Jarnail Singh, and/or Jonika Arora, since January 1, 2019.

       33.    All Documents evidencing any Communications which concern any threats made

against You by Karan S. Ahuja, Charanjeev Singh, Jarnail Singh, and/or Jonika Arora, since

January 1, 2019.




                                               7
Case 20-02041-jrs   Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38   Desc Main
                             Document      Page 43 of 55




                              EXHIBIT E
             Case 20-02041-jrs                 Doc 31        Filed 11/25/20 Entered 11/25/20 15:32:38                                 Desc Main
B2570 (Form 2570   Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)
                                                            Document      Page 44 of 55
                                     UNITED STATES BANKRUPTCY COURT
                   Northern
  _________________________________________                               Georgia
                                            District of _________________________________________
                    Crown Assets, LLC
In re __________________________________________
                                   Debtor
                                                                                                    20-21451
                                                                                    Case No. _____________________
         (Complete if issued in an adversary proceeding)
                                                                                                  11
                                                                                    Chapter ___________
Sahib Arora, Vineet Singh, King Group Mgmt, LLC, et al.
_________________________________________
                                  Plaintiff
                                      v.                                                             20-02041-JRS
                                                                                    Adv. Proc. No. ________________
 Charanjeev Singh, Karan S. Ahuja, Jarnail Singh, et al.
__________________________________________
                          Defendant

        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
        INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

 To:                                        Joel Meharban
                                                 M. Haber,Arora
                                                           Esq.
       ________________________________________________________________________________________
                                                         (Name of person to whom the subpoena is directed)

  X Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See Attachment

 PLACE                         Rountree Leitman & Klein, LLC                                                DATE AND TIME               December 7, 2020
                        2987 Clairmont Rd., Ste. 175, Atlanta GA 30329                                                                  12:00 P.M. (EST)


     Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
 PLACE                                                                                                      DATE AND TIME




         The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
 attached Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
 subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
 doing so.
         November 25, 2020
 Date: _____________
                         CLERK OF COURT

                                                                                    OR
                                   ________________________                                ________________________
                                   Signature of Clerk or Deputy Clerk                           Attorney s signature

 The name, address, email address, and telephone number of the attorney representing (name of party)
      Crown Respondents
 ____________________________       , who issues or requests this subpoena, are:
                   David S. Klein, 2987 Clairmont Rd., Ste. 175, Atlanta, GA 30329, dklein@rlklawfirm.com, 404-584-1238
                                  Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
 inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
 the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
           Case 20-02041-jrs                Doc 31         Filed 11/25/20 Entered 11/25/20 15:32:38                                 Desc Main
B2570 (Form 2570   Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)
                                                          Document      Page 45 of 55

                                                               PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one da s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


         I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                                  ________________________________________________
                                                                                                               Server s signature

                                                                                  ________________________________________________
                                                                                                             Printed name and title


                                                                                  ________________________________________________
                                                                                                                Server s address


Additional information concerning attempted service, etc.:
             Case 20-02041-jrs                  Doc 31          Filed 11/25/20 Entered 11/25/20 15:32:38                              Desc Main
B2570 (Form 2570     Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)
                                                               Document      Page 46 of 55
                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a part or a part s officer; or                                            be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees     on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises     or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
Case 20-02041-jrs      Doc 31        Filed 11/25/20 Entered 11/25/20 15:32:38       Desc Main
                                    Document      Page 47 of 55



                                         ATTACHMENT

       Pursuant to the above and foregoing subpoena, you must produce the following items on

or before December 7, 2020 at 12:00 P.M. (EST) by:

       Electronic mail to:                          dklein@rlklawfirm.com
                                                    mwinokur@rlklawfirm.com

       OR

       Mail, overnight mail, or hand-delivery to:   David S. Klein, Esq.
                                                    Rountree Leitman & Klein, LLC
                                                    2987 Clairmont Rd., Ste. 175
                                                    Atlanta, GA 30329

                                           DEFINITIONS

       The term “Bankruptcy Case” means that certain chapter 11 bankruptcy proceeding

pending in the United States Bankruptcy Court for the Northern District of Georgia, Gainesville

Division, Case Number 20-21451-JRS.

       The term "Communication" means any oral statement, dialogue, colloquy, discussion or

conversation and also any transfer of thoughts or ideas between persons by means of documents,

and includes any transfer of data from one location to another by electronic or similar means.

Communications include but are not limited to telephone conference logs, text messages,

WhatsApp messages, and electronic mailings.

       The term “Debtor” means the Debtor Crown Assets, LLC in the Bankruptcy Case or

anyone else acting on her behalf.

       The term “Document” means any written, printed, typed, drawn, punched, taped, filmed,

recorded, or other graphic matter, which is possessed, controlled, or known to exist by you,

including, but not limited to, any photograph, microfilm, microfiche, account, record, book,

pamphlet, periodical, publication, advertisement, schedule, list, manual, letter, correspondence,
Case 20-02041-jrs       Doc 31     Filed 11/25/20 Entered 11/25/20 15:32:38               Desc Main
                                  Document      Page 48 of 55



fax, e-mail, telegram, telephone records, memorandum, contract, lease, invoice, manifest, purchase

order, ticket, log, project log, computer printout, computer disk file, computer hard drive, computer

tape, CD ROM disk, bulletin, study, survey, chart, graph, index, data sheets, inter- and intra-

company communication, report, plan, drawing, specification, video tape, worksheet, note, bill,

check, bank statement, ledger, journal, travel record, desk calendar, minutes, transcript, accounting

record, financial record, bookkeeping record, or any other form of data compilation in tangible or

electronic media. This definition includes all copies, reproductions, or facsimiles of documents

by whatever means made and all documents for which privilege is claimed. If copies of a

document are not identical by reason of hand notations, initials, identification marks, or any other

modifications, each such non-identical copy is a separate document within the meaning of this

definition.

       The term “King Group” means King Group MGMT, LLC and anyone acting on its behalf.

       The term “Maharaja Investments” means Maharaja Investments, LLC a/k/a Maharaja

Investment, LLC and anyone acting on its behalf.

       The term “Person” means natural person or business entity including, but not limited to,

profit and not-for-profit corporations, limited liability companies, partnerships, joint ventures, sole

proprietorships, cooperatives and associations.

       The term “Former State Court Action” means that civil action previously pending in the

Superior Court of Fulton County, Georgia with a case caption of Sahib Arora et al. v. Charanjeev

Singh et al., and assigned a case number of 2020CV339119.

       The term “Former State Court Action Affidavit” means that Affidavit of Meharban

Arora which you executed on August 17, 2020 and was filed in the Former State Court Action.

       The term “Zillionaire” means Zillionaire Assets, LLC and anyone acting on its behalf.




                                                  2
Case 20-02041-jrs        Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38      Desc Main
                                  Document      Page 49 of 55



       The terms “You” or “Your” mean and refer to the Person to whom this subpoena is

addressed – Meharban Arora – and anyone acting on Your behalf.

                                     DOCUMENT REQUESTS

       1.     All Documents evidencing any Communications between You and the Debtor since

January 1, 2019.

       2.     All Documents evidencing any Communications between You and Karan S. Ahuja

since January 1, 2019.

       3.     All Documents evidencing any Communications between You and Charanjeev

Singh since January 1, 2019.

       4.     All Documents evidencing any Communications between You and Jarnail Singh

since January 1, 2019.

       5.     All Documents evidencing any Communications between You and Jonika Arora

since January 1, 2019.

       6.     All Documents evidencing any Communications between You and any other

Person, including but not limited to Sahib Arora, Vineet Singh, Harsimran Arora, and/or Reeta

Rani, which concern the Debtor, since January 1, 2019.

       7.     All Documents evidencing any Communications between You and any other

Person, including but not limited to Sahib Arora, Vineet Singh, Harsimran Arora, and/or Reeta

Rani, which concern Karan S. Ahuja, since January 1, 2019.

       8.     All Documents evidencing any Communications between You and any other

Person, including but not limited to Sahib Arora, Vineet Singh, Harsimran Arora, and/or Reeta

Rani, which concern Jarnail Singh, since January 1, 2019.




                                               3
Case 20-02041-jrs      Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38           Desc Main
                                Document      Page 50 of 55



       9.     All Documents evidencing any Communications between You and any other

Person, including but not limited to Sahib Arora, Vineet Singh, Harsimran Arora, and/or Reeta

Rani, which concern Jonika Arora, since January 1, 2019.

       10.    All Documents evidencing any Communications between You and any other

Person, including but not limited to Sahib Arora, Vineet Singh, Harsimran Arora, and/or Reeta

Rani, which concern any of the statements set forth in the Former State Court Action Affidavit.

       11.    All Documents evidencing any Communications which concern the statement

made at Paragraph 4 of the Former State Court Action Affidavit that “I became aware that Jarnail

and his sons Charanjeev and Ahuja were expressing to Sahib their belief or opinion that Sahib

should bring them into his real estate investment endeavors as 50% owners.”

       12.    All Documents concerning the wedding referred to in Paragraph 5 of the Former

State Court Action Affidavit, including but not limited to contracts for the wedding venue,

payments made for the wedding or the wedding venue, and Communications with any other Person

concerning the wedding.

       13.    All Documents evidencing any Communications which concern the statement

made at Paragraph 7 of the Former State Court Action Affidavit that “[s]hortly after I arrived,

Jonika began to express to me the same belief or opinion that her husband Jarnail and sons had

voiced to my son Sahib in the United States – that Sahib should bring Charanjeev and Ahuja into

his business as 50% owners.”

       14.    All Documents which support the statements made in Paragraph 10 of the Former

State Court Action Affidavit, including the references to “vociferous demands,” “threaten[ing] to

ruin my daughter Harsimran’s marriage by making false statements to Anhad and his family about

Harsimran’s character and other members of our family.”




                                               4
Case 20-02041-jrs      Doc 31      Filed 11/25/20 Entered 11/25/20 15:32:38         Desc Main
                                  Document      Page 51 of 55



       15.    All Documents evidencing the Communications between You and Jarnail referred

to in Paragraph 12 of the Former State Court Action Affidavit, including but not limited to any

recordings, phone logs, text messages, or WhatsApp messages.

       16.    All Documents evidencing the statement made at Paragraph 13 of the Former State

Court Action Affidavit that “[Jarnail] then began demanding the sum of $900,000 from me, and

he demanded that Vineet and I send voice recordings to him acknowledging this fictitious

$900,000 debt.”

       17.    All Documents that support the statement made at Paragraph 13 of the Former State

Court Action Affidavit that “[w]e complied because of his volatile behavios and the approaching

date of my daughter’s wedding.”

       18.    All Documents evidencing the statement made at Paragraph 14 of the Former State

Court Action Affidavit that “Jarnail and Jonika also began to make other threats against my

daughter.”

       19.    All Documents evidencing the statement made at Paragraph 14 of the Former State

Court Action Affidavit that Jarnail and Jonika “would send ‘a hundred’ thugs.”

       20.    All Documents evidencing any Communications which concern the statement

made at Paragraph 4 of the Former State Court Action Affidavit that “[i]n August 2019, my father,

Meharban Arora informed me that a dispute or misunderstanding of some kind had arisen between

him and my uncle, his brother, Jarnail Singh.”

       21.    All Documents evidencing any Communications which concern the statement

made at Paragraph 4 of the Former State Court Action Affidavit that “Meharban stated to me that

this situation might affect my wedding plans.”




                                                 5
Case 20-02041-jrs       Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38           Desc Main
                                 Document      Page 52 of 55



       22.      All Documents evidencing the Communications between You and Vineet referred

to in Paragraph 16 of the Former State Court Action Affidavit, including but not limited to any

recordings, phone logs, text messages, or WhatsApp messages.

       23.      All Documents evidencing the Communications referred to in Paragraph 17 of the

Former State Court Action Affidavit, including but not limited to any recordings, phone logs, text

messages, or WhatsApp messages.

       24.      All Documents evidencing any Communications which concern the real property

more commonly known as 3180 Atlanta Highway in Athens, Georgia.

       25.      All Documents evidencing any Communications which concern the real property

more commonly known as 5341 Snapfinger Drive in Decatur, Georgia.

       26.      All Documents evidencing any Communications which concern the real property

more commonly known as 5754 Attucks Boulevard in Morrow, Georgia.

       27.      All Documents evidencing any Communications which concern the real property

at 90 Hunters Chase in McDonough, Georgia.

       28.      All Documents evidencing any Communications which concern the real property

at 2551 East Pinetree Boulevard in Thomasville, Georgia.

       29.      All Documents evidencing any payments or transfers that You made or any other

Person made as a capital contribution in connection with the formation of King Group in or around

October 2014.

       30.      All Documents evidencing any payments or transfers that You received from King

Group since October 2014.

       31.      All Documents concerning any checking, savings, credit card, or other financial

accounts in Your name where You or someone else acting on Your behalf authorized a payment




                                                6
Case 20-02041-jrs       Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38          Desc Main
                                 Document      Page 53 of 55



or transfer to be made to or from an account held in the name of the Debtor, Karan S. Ahuja,

Charanjeev Singh, Jarnail Singh, Jonika Arora, or any other Person acting on their behalf, since

January 1, 2018.

       32.     All Documents concerning any checking, savings, credit card, or other financial

accounts that You or someone else acting on Your behalf granted the Debtor, Karan S. Ahuja,

Charanjeev Singh, Jarnail Singh, Jonika Arora, or any other Person acting on their behalf, access

to since, January 1, 2018.

       33.     All Documents evidencing any Communications which concern any checking,

savings, credit card, or other financial accounts that You or someone else acting on Your behalf

granted the Debtor, Karan S. Ahuja, Charanjeev Singh, Jarnail Singh, Jonika Arora, or any other

Person acting on their behalf, access to, since January 1, 2018.

       34.     All Documents evidencing any Communications which concern each and every

time you visited in person with Karan S. Ahuja, Charanjeev Singh, Jarnail Singh, and/or Jonika

Arora, since January 1, 2019.




                                                 7
Case 20-02041-jrs      Doc 31    Filed 11/25/20 Entered 11/25/20 15:32:38          Desc Main
                                Document      Page 54 of 55




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                               GAINESVILLE DIVISION

IN RE:                                               )
                                                     )
CROWN ASSETS, LLC,                                   )   Case No. 20-21451
                                                     )
      Debtor.                                        )   Chapter 11
                                                     )
                                                     )
SAHIB ARORA; VINEET SINGH;                           )   Removed Case:
KING GROUP MGMT, LLC;                                )
MAHARAJA INVESTMENTS, LLC; and                       )   Fulton County, Superior Court,
ZILLIONAIRE ASSETS, LLC,                             )   Case Number 2020CV339119
                                                     )
      Petitioners,                                   )
                                                     )
v.                                                   )   Adversary Proceeding No.:
                                                     )
CHARANJEEV SINGH; KARAN S. AHUJA;                    )   20-02041-JRS
JARNAIL SINGH; JONIKA ARORA;                         )
CROWN ASSETS, LLC; 2551 E PINETREE                   )
BLVD MGMT LLC; 2551 EAST PINETREE                    )
BLVD LLC; 4319 COVINGTON HWY LLC;                    )
140 W DYKES STREET LLC; 1604 E                       )
OGLETHORPE BLVD LLC; KING ASSETS,                    )
LLC; and 2505 S MAIN STREET, LLC,                    )
                                                     )
      Respondents.                                   )
                                                     )

                                CERTIFICATE OF SERVICE

       I hereby certify that I have on this day served a true and correct copy of the foregoing
NOTICE OF SUBPOENAS upon the following parties listed below by filing a copy of same
with the Court’s CM/ECF system, which will automatically provide a copy of same to them.

                                     Michael A. Dominy
                                 The Dominy Law Firm, LLC
                                  729 Piedmont Avenue, NE
                                   Atlanta, Georgia 30308
                                   michael@dominylaw.net
Case 20-02041-jrs   Doc 31     Filed 11/25/20 Entered 11/25/20 15:32:38     Desc Main
                              Document      Page 55 of 55



     And I have also served the same on the following by electronic mail:

                                  Ramsey A. Knowles
                                  Knowles Gallant LLC
                            3400 Powers Ferry Road, Suite 350
                                   Atlanta, GA 30339
                              rknowles@knowlesgallant.com

    This 25th day of November, 2020.
                                         ROUNTREE, LEITMAN & KLEIN, LLC

                                         /s/ David S. Klein
                                         David S. Klein
                                         Georgia Bar No. 183389
                                         Century Plaza I
                                         2987 Clairmont Road, Suite 175
                                         Atlanta, Georgia 30329
                                         (404) 584-1238
                                         dklein@rlklawfirm.com
